Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-18-00417-CV

                          IN THE INTEREST OF S.E.P. A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013 EM5-04455
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        On June 20, 2018, the trial court signed a final order in this suit to modify the parent-
child relationship. Appellant Mom timely filed a motion for new trial—which the trial court
granted.
         Later, the trial court set a hearing on temporary orders for August 30, 2018. On that date,
the trial court held the hearing and signed the parties’ agreement for temporary orders.
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).
        Temporary orders in a suit affecting the parent-child relationship are not subject to
interlocutory appeal, Dancy v. Daggett, 815 S.W.2d 548, 549 (Tex. 1991) (per curiam), and are
not final orders subject to regular appeal, In re Chester, 357 S.W.3d 103, 106 (Tex. App.—San
Antonio 2011, no pet.).
        We ORDER Appellant to show cause to this court in writing within TEN DAYS of the
date of this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R.
APP. P. 42.3(a). If Appellant does not timely file written proof as ordered, this appeal will be
dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court